DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the remote server" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In particular, claim 15 is dependent upon claims 8 and 1.  However, claims 8 and 1 make no reference to a remote server.  Therefore, it is unclear to what “remote server” applicant is referring to claim 15.  Thus, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-5, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 12 of U.S. Patent No. 10,466,094, herein after referred to as the ‘094 patent in view of Dong et al. (U.S. Publ. No. 2007/0180047). 
Regarding claim 1, claim 1 is a more broad recitation of claim 1 of U.S. Patent No. 10,466,094, which the notable exception of determining a proximity of a fitness device to the weight sensor, as indicated below:
Current application limitation
Corresponding limitation in claim 1 of the ‘094 patent
Comments
“A method for tracking the weight of an individual who may be situated on a furnishing, the method comprising the steps of:”
“A method for tracking the weight of an individual who may be lying in a bed comprising the steps of:”

Current application limitation is more broad
“receiving weight data at a weight data sensor that is situated to recognize a change in weight on the furnishing”
“periodically receiving, at a hosted service located remote from the bed, weight data from a weight data sensor that is situated within the bed when the weight data sensor recognizes a change in weight on the bed from a default weight of the bed”
Current application limitation is more broad
“confirming that a fitness device of the individual is proximately located to the weight data sensor”
“fitness device”
Claim 1 of the ‘094 patent does not disclose confirming that the fitness device is proximately located to the weight data sensor.  See the discussion of Dong below.
“transmitting the received weight data to a hosted service, wherein the service provides a user interface to track weight patterns of the individual based on the received weight data”
“periodically receiving, at the hosted service… the received weight data…and providing to the individual a user interface to track weight patterns of the individual based on the received weight data.”
Current application limitation is more broad and contains the same limitations.


	As mentioned above, claim 1 of the ‘094 patent fails to specifically disclose the limitation of “confirming that a fitness device of the individual is proximately located to the weight data 







As for claim 2, claim 1 of the ‘094 patent discloses tracking the weight of a person in a bed.
With regard to claim 3, claim 1 of the ‘094 patent relates to claim 3 as follows:

Corresponding limitation in claim 1 of the ‘094 patent
Comments
“upon confirmation that the fitness device is proximately located to the weight data sensor, transmitting other health-related data from the fitness device to the hosted service:”
“periodically receiving, at 
the hosted service, other health-related data from a fitness device”

Current application includes limitation confirmation of proximity of fitness device to weight data sensor.  This was discussed above in discussion of claim 1 with reference to the Dong reference.
“using the received other health-related data to determine whether the received weight data is unrelated to the weight of the individual”
“determining whether the received weight data is unrelated to the weight of the individual by comparing the received other health-related data to past measurements of the other health-related data”
Current application limitation is more broad
“disregarding the received weight data if the received weight data is determined to be unrelated to the weight of the individual”
“disregarding the received weight data if the received weight data is determined to be unrelated to the weight of the individual”
Identical claim language


As for claim 4, the language of claim 4 is identical to the language of claim 5 of the ‘094 patent.
With regard to claim 5, Dong discloses an embodiment in which after confirming proximity of the device to the weight sensor, transmitting the weight data to the fitness device, wherein the fitness device performs the step of transmitting the received weight data to the hosted service.  See Figures 13 and 14 and paragraphs 0047-0048.
Regarding claim 8, claim 12 of the ‘094 patent discloses notifying the individual of charges regarding the individuals weights.  See claim 12 of the ‘094 patent where “the user interface further provides an ability set alerts for the individual to receive if the individual gains or loses weight”. 
As for claim 15, claim 12 of the ‘094 patent discloses notifying the individual of charges regarding the individuals weights.  See claim 12 of the ‘094 patent where “the user interface further provides an ability set alerts for the individual to receive if the individual gains or loses weight”. 

Claims 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,466,094, in view of Dong et al. (U.S. Publ. No. 2007/0180047) and further in view of Villard et al. (U.S. Publ. No. 2015/0107910).
Regarding claims 6 and 7, as mentioned above in the discussion of claim 3, the combination of claim 1 of the ‘094 patent and Dong disclose all of the limitations of the parent claim.  The aforementioned references however, fail to specifically disclose transmitting the weight data and the received other health-related data to a smartphone, wherein the smartphone performs the step of transmitting the received weight data to the hosted service.  Villard on the other hand, discloses that it is well known in the art to transmit data from a scale (1) and/or a fitness device (4) to a smartphone (2) wherein the smartphone transmits the data to a hosted service (3).  Villard discloses either direction transmission to the hosted service or transmission via the smartphone is possible (see paragraphs 0035-0039) implying that such a consideration is merely a matter of design choice.  While Villard does not explicitly describe why transmission via a smartphone to the hosted service is beneficial, one of ordinary skill in the art at the time the invention was filed would be well apprised of the benefit of transmission of data from an auxiliary device via a smartphone to a hosted service.  These benefits include harnessing the ubiquity of smartphones which already include the necessary components for long range network communication; thereby reducing costs and potentially size of the auxiliary device (i.e. scale and fitness device) by removing components that are already included in the smartphone.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify claim 1 of the ‘094 patent to transmitting the weight data and the received other health-related data to a smartphone, wherein the smartphone performs the step of transmitting the received weight data to the hosted service for the reasons stated above.

Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. U.S. Patent No. 10,466,094. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are more broad than claim 15 of the ‘094 patent.  Therefore, any patent granted on it would result in the unjustifiable timewise extension of the monopoly that could eventually be granted on claim 15 of ‘094 patent. Additionally, it is important that these two inventions are always commonly owned.
Regarding claim 9, claim 9 is more broad than claim 15 of the ‘094 patent as indicated below:
Current application limitation
Corresponding limitation in claim 1 of the ‘094 patent
Comments
“A system for tracking the weight of an individual who may be situated on a furnishing, comprising:”
“A system for tracking the weight of an individual who may be lying in a bed comprising:”
Current application limitation is more broad
“a weight data sensor for receiving weight data, wherein a form of the weight data sensor is designed to be situated to recognize change in weight on the furnishing and the weight data sensor is configured to measure and transmit weight data when the weight on furnishing differs from a default weight of the furnishing”
“a weight data sensor for receiving weight data from the individual lying in bed, wherein a form of the weight data sensor is designed to be situated within the bed and the weight data sensor is configured to measure and transmit the weight data on a periodic basis when the weight on the bed differs from a default weight of the bed”
Current application limitation is more broad
“a fitness device of the individual for receiving other health-related data of the individual”
“a fitness device of the 
individual for receiving other health-related data of the individual”
Limitations are identical

“and a remote server configured to (i) receive the weight data from the weight sensor, (ii) receive the other health-related data of the individual from the fitness 
device, wherein the other health-related data comprises at least one of heart rate, body temperature, ambient temperature, calories burned, steps walked, sleep patterns, and location-based data, (iii) determine whether the received weight data is unrelated to the weight of the individual by comparing the 
received other health-related data to past measurements of the other health-related data that correspond to past weight measurements of the 
individual, (iv) disregard the received weight data if the received weight data is determined to be unrelated to the weight of the individual, and (v) present a user interface to the individual to track weight patterns of the individual based on the received weight data. 

Current application limitation is more broad


As for claim 10, claim 15 of the ‘094 patent discloses tracking the weight of a person in a bed.
With regard to claim 11, the language of claim 11 is identical to the additional language found in claim 15 of the ‘094 patent.  In particular, claim 15 recites “wherein the other health-related data comprises at least one of heart rate, body temperature, ambient temperature, calories burned, steps walked, sleep patterns, and location-based data”.

Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,466,094 in view of Ricks et al. (U.S. Publ. No. 2014/0142396). 
Regarding claim 12, as mentioned above in the discussion of claim 9, claim 15 of the ‘094 patent discloses all of the limitations of the parent claim.  Claim 15 of the ‘094 patent however, fails to specifically disclose that the user interface is a web application provided by a hosted service that is accessible by a web browser.  Ricks, on the other hand, discloses that it is well known in the art to provide a user interface that consists of a web application provided by a hosted service that is accessible by a web browser.  In particular, Ricks discloses a scale (12) that transmits data to a server (16; see paragraph 0031), wherein the server processes the data and is capable or providing the processed data to a web application provided by the server accessible by a web browser (see paragraph 0031).  Such a feature allows for processed data to provide analytics, advice and encouragement to a user.  See paragraph 0031.  Therefore, it would have been obvious to one of ordinary skill in the art to make the user interface a web application provided by a hosted service that is accessible by a web browser to provide analytics, advice and encouragement to a user.
Similarly regarding claim 13, as mentioned above in the discussion of claim 9, claim 15 of the ‘094 patent discloses all of the limitations of the parent claim.  Claim 15 of the ‘094 patent however, fails to specifically disclose an application installed on a smartphone of the individual to present the user interface.  Ricks, on the other hand, discloses that it is well known in the art to provide a user interface via an application on a smartphone.  In particular, Ricks discloses a scale (12) that transmits data to a server (16; see paragraph 0031), wherein the server processes the data and is capable or providing the processed data via a mobile application on a mobile phone (18); see paragraph 0031.  Such a feature allows for processed data to provide analytics, advice and encouragement to a user.  See paragraph 0031.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the user interface of claim 15 of the ‘094 on .

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,466,094 in view of Ricks et al. (U.S. Publ. No. 2014/0142396) and further in view of Villard et al. (U.S. Publ. No. 2015/0107910). 
Regarding claim 14, as mentioned above in the discussion of claim 13, the combination of claim 15 of the ‘094 patent and Ricks discloses all of the limitations of the parent claim.  The aforementioned references however, fail to specifically disclose transmitting the weight data and the received other health-related data to a smartphone, wherein the smartphone performs the step of transmitting the received weight data to the hosted service.  Villard on the other hand, discloses that it is well known in the art to transmit data from a scale (1) and/or a fitness device (4) to a smartphone (2) wherein the smartphone transmits the data to a hosted service (3).  Villard discloses either direction transmission to the hosted service or transmission via the smartphone is possible (see paragraphs 0035-0039) implying that such a consideration is merely a matter of design choice.  While Villard does not explicitly describe why transmission via a smartphone to the hosted service is beneficial, one of ordinary skill in the art at the time the invention was filed would be well apprised of the benefit of transmission of data from an auxiliary device via a smartphone to a hosted service.  These benefits include harnessing the ubiquity of smartphones which already include the necessary components for long range network communication; thereby reducing costs and potentially size of the auxiliary device (i.e. scale and fitness device) by removing components that are already included in the smartphone.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify claim 15 of the ‘094 patent to transmitting the weight data and the received .

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 19, and 20 of U.S. Patent No. 10,466,094 in view of Sharma (U.S. Publ. No. 2014/0083779). 
Regarding claim 16, claim 16 is a more broad recitation of claim 17 of U.S. Patent No. 10,466,094, which the notable exception of determining if a smartphone is proximate the weight data sensor, instead of a fitness device, as indicated below:
Current application limitation
Corresponding limitation in claim 1 of the ‘094 patent
Comments
“A method for tracking the weight of an individual who may be situated on a furnishing comprising the steps of:”
“A method for tracking the weight of an individual who may be lying in bed comprising the steps of:”
Current application limitation is more broad
“receiving weight data from a weight data sensor that is situated to recognize a change in weight on the furnishing”
“receiving weight data from a weight data sensor that is situated within the bed when the weight data sensor recognizes a change in weight on the bed from a default weight of the bed”

Current application limitation is more broad
“determining, by the weight data sensor, whether a smartphone of the individual is proximate to the weight data sensor”
“determining, by the weight data sensor, whether a fitness device of the individual is proximate to the weight data sensor by confirming that the fitness device is actively taking measurements of other health-related data of the individual”
Current application is more broad with the exception of the recitation of a smartphone, instead of a fitness device.  See discussion of Sharma below.
“disregarding the received weight data if the smartphone is not proximate to the weight data sensor”
“disregarding the received weight data if the fitness device is not proximate to the weight data 
sensor”
Current application limitation is more broad

“and if the fitness device is proximate to the weight data sensor and is actively taking measurements of other health-related data of the individual, transmitting the received weight data to a hosted service configured to store the received weight data and provide a user interface to track weight patterns of the individual based on the received weight data”
Current application limitation is more broad


	As mentioned above, the current claim is more broad than claim 17 of the ‘094 patent with the exception of determining if a smartphone is proximate instead of a fitness device.  Claim 17 of the ‘094 does not disclose determining proximity of a smartphone.  Sharma, on the other hand, discloses that it is well known in the art determine if a user is proximate to a scale using a smartphone.  More specifically, Sharma discloses a mobile device (110) and a scale (100).  Sharma discloses an embodiment in which mobile device sends out a signal which is picked up by the scale when in proximity.  See paragraph 0012.  This feature allows for the scale to identify the user.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the fitness device of claim 17 of the ‘094 patent with a smartphone as taught by Sharma.  In accordance with KSR, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make such a modification because such a modification result in the simple substation of known prior art elements to yield a predictable result – namely the ability to identify the user of a scale using a device carried by a user.  
As for claim 17, claim 17 of the ‘094 patent discloses tracking the weight of a person in a bed.
With regard to claim 18
Regarding claim 19, claim 19 is identical to claim 19 of the ‘094 patent.
As for claim 20, Sharma discloses that the scale is connected to the scale via Bluetooth.  See paragraph 0011.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (U.S. Publ. No. 2007/0180047).
Regarding claim 1, Dong discloses a system and method for providing authentication of remotely collected external sensor measures.  More specifically and as it relates to the applicant’s claims, Dong discloses a method for tracking the weight of an individual situated on a furnishing (scale, see paragraph 0024 where the external sensor, 17, can be a weight scale; a scale can be broadly interpreted as a furnishing) comprising the steps of: receiving weight data from a weight data sensor (a weight scale inherently includes a weight data sensor; also see paragraph 0045 where an external sensor, 121, measures or receives measured patient data) that is situated to recognize a change in weight on the furnishing (a scale inherently recognize a change in weight thereon); confirming that a fitness device (implantable sensors, 16 or 123; see paragraph 0024, where the sensor can be a heart and respiratory monitor which can be interpreted as a fitness device) is proximately located to the weight data sensor (see paragraph 0045), and transmitting the received weight data to a hosted service (centralized server, 13; see paragraphs 0023 and 0028), wherein the service provides a user interface (on client, 19; see paragraphs 0028, 0030) to track weight patterns of the individual based on the received weight .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Publ. No. 2007/0180047) in view of Newkirk et al. (U.S. Publ. No. 2008/0235872).
Regarding claim 2, as mentioned above in the discussion of claim 1, Dong discloses all of the limitations of the parent claim.  Dong, however, fails to specifically disclose that the weight data sensor is situated within a bed or that the data is received when the weight data sensor recognizes a change in weight on the bed from a default weight of the bed.  Newkirk on the other hand, discloses that it is well known in the weight scale art to dispose a weight scale within a bed and to recognize a change in weight on the bed from a default weight of the bed.  More specifically, Newkirk discloses a bed (patient support, 10; see paragraph 0064) having therein a weight scale (see paragraph 0103 where the bed has a weigh frame and a plurality of load beams or cells); and weight scale module (60) for capturing and displaying the weight.  Furthermore, Newkirk discloses that a scale module (60) can be zeroed to a default weight.  See paragraph 0114.  Newkirk discloses that such a feature provides a baseline reading against which future weights can be compared and accounts for items of various weight being placed on the bed.  See paragraph 0114.  Furthermore, Newkirk discloses that there are a number of reasons why it would be beneficial to include a weight scale in a bed – for example, for weighing a .

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. Publ. No. 2007/0180047) in view of Lindh et al. (U.S. Publ. No. 2009/0278696).
Regarding claims 8 and 15, as mentioned above in the discussion of claim 1, Dong discloses all of the limitations of the parent claim.  Dong, however, fails to specifically disclose the step of notifying the individual of changes regarding the individual’s weight.  Dong seems to only suggest notifying a clinician of a change in weight.  Lindh, on the other hand, discloses that it is well known in the art to allow a number of people of a change in weight, including the patient, physician (clinician) or hospital.  See paragraphs 0059-0062.  Furthermore, Lindh discloses that the server (13) performs the alert to the patient (see paragraph 0062).  Lindh discloses that this feature can offer a tiered alert system.  Furthermore, Lindh discloses that this feature allows for a system that can be disposed at a user’s home or office (see paragraph 0021).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dong such that the individual being weighed is alerted to a weight change in order to offer a tiered alert system; or to offer a system that can be disposed at a user’s home or office.

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindh et al. (U.S. Publ. No. 2009/0278696) in view of Sharma (U.S. Publ. No. 2014/0083779).
Regarding claim 16, Lindh discloses a system and method for providing enhanced weight alert notification during automated patient management.  More specifically and as it relates to the applicant’s claims, Lindh discloses a method for tracking the weight of an individual who may be situated on a furnishing (scale, 12; see paragraph 0022; a scale can be interpreted as a furnishing, particularly when in user in a person’s home or office; see paragraph 0021); determining, by the weight data sensor, whether a device of the individual is proximate to the weight data sensor (implantable medical device, 17, or external medical device, 18; see paragraphs 0025 and 0027; also see paragraph 0045 U.S. Publ. No. 2007/0180047, which is incorporated by reference), disregarding the received weight data if the device is not proximate to the weight data sensor (see paragraph 0045 of U.S. Publ. No. 2007/0180047, which is incorporated by reference); if the device is proximate to the weight data sensor, transmitting the received weight data to a hosted service (centralized server, 13; see paragraphs 0022, 0025, and 0028; and paragraph 0045 of U.S. Publ. No. 2007/0180047, which is incorporated by reference) configured to provide a user interface to track weight patterns of the individual based on the received weight data (see paragraph 0028 where the hosted service supplies weight data to clients, 21, for viewing).
Lindh, however, fails to specifically disclose that the device is a smartphone.  Sharma, on the other hand, discloses that it is well known in the art determine if a user is proximate to a scale using a smartphone.  More specifically, Sharma discloses a mobile device (110) and a scale (100).  Sharma discloses an embodiment in which mobile device sends out a signal which is picked up by the scale when in proximity.  See paragraph 0012.  This feature allows for the scale to identify the user.  While Sharma fails to explicitly disclose why one would use a smartphone instead of an implantable medical device, one of ordinary skill in the art would implicitly understand the benefits of using a smartphone instead of an implantable medical device – such as the ubiquity of smartphones, and the fact that you don’t have to implant a device into a user.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention 
As for claim 18, Sharma discloses transmitting the weight data to the smartphone of the individual.  See paragraph 0011 where the smartphone includes a synchronized weight log (112).
Regarding claim 19, Lindh discloses that it is well known in the art to disregard a measured weight if at least a portion of the received weight data is determined to be unrelated to the weight of the individual, based on a comparing historic weight data relating the individual; and that the processing of the data occurs at the hosted service.  More specifically and as it relates to the applicant's claims, Lindh discloses a system for providing enhanced weight alert notifications during an automated patient management.  The system includes a weight monitoring device (12), a patient monitoring device (PMD, 15), network (11), server (13), and database (20).  As disclosed by Lindh, the weight monitoring device (12) takes a number of periodic readings.  See paragraph 0033.  Once a baseline weight is established based on a measurement history of the individual (see paragraphs 0034, 0037, and 0038), the weight of a patient is monitored via the weight monitoring device (see paragraph 0035) and compared to the baseline to determine a variation in weight.  If a detected weight falls outside of an accepted range, an alert can be generated (see paragraph 0035).  Additionally, Lindh discloses that the system can be configured such that an alert notification can be generated for weight changes of clinical significance.  Additionally, Lindh discloses that if a weight change falls outside of a weight offset generated by the baseline weight calculation (historical weights) for a short period 
With regard to claim 20, Sharma discloses that the scale is connected to the scale via Bluetooth.  See paragraph 0011.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lindh et al. (U.S. Publ. No. 2009/0278696) in view of Sharma (U.S. Publ. No. 2014/0083779) and further in view of Kenalty et al. (U.S. Publ. No. 2012/0053424).
Regarding claim 17, as mentioned above in the discussion of claim 16, the combination of Lindh and Sharma discloses all of the limitations of the parent claim.  The aforementioned references however, fail to specifically disclose that the furnishing is a chair or bed.  Kenalty, on the other hand, discloses that it is well known in the art to implement a scale in a bed.  See Figure 1 and paragraph 0034.  Kenalty discloses that this allows for hospital patients, bed-ridden patients, or infants to be weighed more easily.  See paragraph 0002.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindh such that the scale is implemented in a bed for the above identified reasons.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lindh et al. (U.S. Publ. No. 2009/0278696) in view of Sharma (U.S. Publ. No. 2014/0083779) and further in view of Newkirk et al. (U.S. Publ. No. 2008/0235872).
Regarding claim 19, as mentioned above in the discussion of claim 16, the combination of Lindh and Sharma discloses all of the limitations of the parent claim.  The aforementioned references however, fail to specifically disclose disregarding the received weight data at the hosted service if the received weight data is inconsistent with historic weight and other health-related data stored at the hosted service and relating to the individual.  

Allowable Subject Matter














































Claims 3-7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the double patenting rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest using the received other health-related data to determine whether the received weight data is unrelated to the weight of the individual; and disregarding the received weight data if the received weight data is determined to be unrelated to the weight of the individual; in combination with the other elements of the claim.

Claims 9-14 would be allowable if the double patenting rejections are overcome.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest receive other health-related data of the individual from the fitness device, (iii) determine whether the received weight data is unrelated to the weight of the individual by comparing the received other health-related data to past measurements of the other health-related data that correspond to past weight measurements of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        February 25, 2021